Title: To Benjamin Franklin from Job Whipple and Elijah Lewis, 24 March 1782
From: Whipple, Job,Lewis, Elijah
To: Franklin, Benjamin


Hond. Sir
Nantes 24 March 1782.
We beg leave to inform you that we are two of those fortunate Persons who lately made their escape from Kingsale Prison in Ireland. Before we effected it the Prisoners of War confined there requested us to lay before your honor a state of their wretched disagreeable situation, praying you to redress their grievances as soon as in your power lieth.— The most nay every one of them is destitute of cloathing not sufficient to keep them warm from the inclemency of the Weather in a cold Prison without fire— Beg your honor will take it into consideration and appoint such ways and means as in your Wisdom shall seem meet to supply them with Cloathing and other necessaries.
We need not say any more on the subject resting assured you’ll do what is possible in the Premises— We are with the utmost respect possible your Hble Servts
Job WhippleElijah Lewis
The Honble. Benja. Franklin Esqr.
  
Addressed: The Honble / Benja. Franklin Esqr. / Paris
Notation: Lewis, Elija, Nantes 24 March 1782.
